NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JERRY DILLINGHAM,                               No. 17-16288

                Plaintiff-Appellant,            D.C. No. 4:13-cv-05777-YGR

 v.
                                                MEMORANDUM*
T. JOHNSON, C/O; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Jerry Dillingham, a California state prisoner, appeals pro se from the district

court’s order denying his post-judgment motion for relief from summary judgment

in his 42 U.S.C. § 1983 action alleging constitutional violations. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s denial of a Federal Rule of Civil Procedure 60(b) motion. Latshaw

v. Trainer Wortham & Co., 452 F.3d 1097, 1100 (9th Cir. 2006). We affirm.

      The district court did not abuse its discretion by denying Dillingham’s

motion for reconsideration because Dillingham failed to show any grounds

warranting relief. See id. at 1103 (a party who moves for relief under Rule

60(b)(6) “must demonstrate both injury and circumstances beyond his control that

prevented him from proceeding with . . . the action in a proper fashion” (citation

and internal quotation marks omitted)).

      Appellees’ motion to take judicial notice (Docket Entry No. 21) is denied as

unnecessary.

      AFFIRMED.




                                          2                                     17-16288